Name: Commission Regulation (EEC) No 3297/91 of 12 November 1991 fixing a coefficient applicable to cereals exported in the form of Spanish whisky for the period 1991/92
 Type: Regulation
 Subject Matter: Europe;  beverages and sugar;  trade policy
 Date Published: nan

 No L 312/18 Official Journal of the European Communities 13. 11 . 91 COMMISSION REGULATION (EEC) No 3297/91 of 12 November 1991 fixing a coefficient applicable to cereals exported in the form of Spanish whisky for the period 1991/92 the coefficient should be fixed for the period 1 July 1991 to 30 June 1992 ; Whereas the data provided by Spain are not sufficiently comprehensive to allow a totally clear trend to be identi ­ fied ; whereas, consequently, no account will be taken of the pattern of exports or of the quantity of the goods marketed in determining the coefficient ; Whereas the measures provided for in this Regulation are in accordance with the opinion of the Management Committee for Cereals, THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 2727/75 of 29 October 1975 on the common organization of the market in cereals ('), as last amended by Regulation (EEC) No 3653/90 (2), and in particular Article 16 (6) thereof, Having regard to Council Regulation (EEC) No 1188/81 of 28 April 1981 laying down general rules for granting refunds adjusted in the case of cereals exported in the form of certain spirituous beverages and the criteria for fixing the amount of such refunds and amending Regula ­ tion (EEC) No 3035/80 concerning certain products not covered by Annex II to the Treaty (3), as last amended by Regulation (EEC) No 3381 /90 (4), and in particular Article 12 thereof, Whereas Article 2 of Regulation (EEC) No 1188/81 provides that refunds may be granted for cereals fulfilling the conditions laid down in Article 9 (2) of the Treaty and used in the production of the spirituous beverages covered by CN codes 2208 30 91 and 2208 30 99 and complying with Council Regulation (EEC) No 1576/89 of 29 May 1989 laying down general rules on the definition, descrip ­ tion and presentation of spirit drinks (*) ; Whereas, in the light of the data provided by Spain concerning the period 1 January to 31 December 1990 HAS ADOPTED THIS REGULATION : Article 1 For the period 1 July 1991 to 30 June 1992 the coeffi ­ cient referred to in Article 3 of Regulation (EEC) No 1188/81 , applicable to cereals used in Spain for the manufacture of Spanish whisky, shall be as shown in in the Annex hereto. Article 2 This Regulation shall enter into force on the day of its publication in the Official Journal of the European Communities. This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels, 12 November 1991 . For the Commission Ray MAC SHARRY Member of the Commission (') OJ No L 281 , 1 . 11 . 1975, p. 1 . O OJ No L 362, 27. 12. 1990, p. 28 , (3) OJ No L 121 , 5. 5. 1981 , p. 3 . (4) OJ No L 327, 27. 11 . 1990, p. 4. 0 OJ No L 160, 12. 6. 1989, p. 1 . 13. 11 . 91 Official Journal of the European Communities No L 312/ 19 ANNEX Coefficient applicable in Spain Period of application Coefficient applicable to cereals used forthe manufacture of Spanish whisky 1 July 1991  30 June 1992 0,0115